                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JONTE CRAWFORD,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:19-CV-671-RLM-MGG

 CURTIS HILL, et al.,

                          Defendants.

                              OPINION AND ORDER

      Jonte Crawford, a prisoner without a lawyer, filed a complaint. This court

must review the complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune

from such relief. 28 U.S.C. § 1915A. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers . . ..” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

      In the complaint, Mr. Crawford alleges that, in 2012, he was charged as

an adult without a hearing as to whether the jurisdiction of the juvenile court

should be waived even though he was only seventeen years old. Mr. Crawford

specifically refers to Ind. Code § 31-30-4-1, which provides that the State juvenile

court doesn’t have jurisdiction over individuals who are at least sixteen years old

and have committed certain enumerated crimes. He asserts that the statutory

scheme violated his right to procedural due process because he didn’t receive an

investigation and hearing. He further asserts that the statutory scheme violated
his right to equal protection because he was treated differently than other

offenders under the age of eighteen. Mr. Crawford seeks an award of money

damages.

      “[T]o recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such a

determination, or called into question by a federal court’s issuance of a writ of

habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). Mr. Crawford

doesn’t allege his conviction has been overturned in any way and it isn’t plausible

to infer that it has been.

      Mr. Crawford maintains that Heck doesn’t apply because his claims, if

successful, wouldn’t affect his conviction or sentence. The court reads the law

differently. Under Indiana law, a child under the jurisdiction of a juvenile court

can’t be convicted of a crime, Ind. Code § 31-32-2-4, and “an improper waiver of

jurisdiction by the juvenile court would void any subsequent adult criminal

action.” Shepard v. State, 273 Ind. 295, 297, 404 N.E.2d 1, 3 (1980). A finding

that Mr. Crawford was improperly removed from juvenile court or shouldn’t have

been charged as an adult would have substantial consequences on his conviction

and sentence. Consequently, Heck bars Mr. Crawford from proceeding on this

complaint.




                                        2
       Even if Heck does not apply, Mr. Crawford’s claims are subject to a two-

year statute of limitations. See Behavioral Inst. of Ind., LLC v. Hobart City of

Common Council, 406 F.3d 926, 929 (7th Cir. 2005). “A § 1983 claim accrues

when the plaintiff knows or should know that his or her constitutional rights

have been violated.” Hileman v. Maze, 367 F.3d 694, 696 (7th Cir. 2004). The

statutory scheme for juvenile jurisdiction was publicly available when Mr.

Crawford was charged as an adult in 2012, and, with reasonable diligence, he

could have become aware of the facts underlying his claims at that time.

Therefore, assuming that Heck does not apply, Mr. Crawford filed this lawsuit

five years after the limitations period expired, and his claims are untimely.

       Though it is usually appropriate “to give pro se litigants one opportunity

to amend after dismissing a complaint[,] that’s unnecessary where, as here, it is

certain from the face of the complaint that any amendment would be futile or

otherwise unwarranted.” Carpenter v. PNC Bank, Nat. Ass’n, 633 Fed. Appx.

346, 348 (7th Cir. 2016); Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013);

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have

broad discretion to deny leave to amend where . . . the amendment would be

futile.”).

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C.

§ 1915A because it does not state a claim upon which relief can be granted but

without prejudice.




                                        3
SO ORDERED on August 28, 2019

                                s/ Robert L. Miller, Jr.
                                JUDGE
                                UNITED STATES DISTRICT COURT




                           4
